Citation Nr: 0916254	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-37 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
diabetes mellitus and assigned a 20 percent disability 
rating.  

When this claim was originally before the Board in June 2008, 
it was remanded for further development. 


FINDING OF FACT

The Veteran's DM is controlled by oral hypoglycemic agents, 
diet, and exercise, and does not require the use of insulin.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for DM have not been met at any time during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for DM.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in April 2006 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records and provided him with three VA 
examinations.  There is no indication from the claims file 
that the Veteran has sought private treatment for his DM, and 
accordingly, no such records could be obtained.  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Higher Rating

The Veteran was initially granted service connection for DM 
in a September 2006 rating decision and was assigned a 
disability rating of 20 percent, effective March 17, 2006.  
In a June 2007 rating decision, the RO continued the 
assignment of a 20 percent disability rating.  The Veteran 
disagrees with this assignment and contends that his DM is 
worse than it is currently rated insofar as he has reported 
that he is now required to take insulin    

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2008).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The Veteran's DM is rated under DC 7913, which provides a 20 
percent rating for diabetes requiring insulin and restricted 
diet; or oral hypoglycemic agent and restricted diet.  See 38 
C.F.R. § 4.119, DC 7913 (2008).  A 40 percent rating is 
warranted for diabetes requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Note 1 to DC 
7913 provides that compensable complications from DM are to 
be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation; however, 
noncompensable complications are considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913 
(2008).

The Board notes that a threshold requirement for a rating in 
excess of 20 percent is the required use of insulin.  See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007) (stating that 
in light of the conjunctive "and" in the criteria for a 
higher disability rating under DC 7913, all criteria must be 
met to establish entitlement to the higher rating).

Based on a thorough review of the record, including VA 
treatment records and VA examination reports from April 2007, 
September 2008, and November 2008, the Board finds that a 
rating in excess of 20 percent is not warranted for the 
Veteran's DM under DC 7913 at any time during the appeal 
period.  In reaching this conclusion, the Board notes that on 
all three VA examination reports, the Veteran's DM was noted 
to be stable with the use of oral medication and a restricted 
diet.  The September 2008 and November 2008 VA examiner also 
noted that he had regulated activities insofar as he was not 
to play sports.  There is no indication that the Veteran is 
required to take insulin to control his DM.  To the contrary, 
the Veteran has received only one insulin injection since the 
onset of DM in November 2002; specifically, in November 2005, 
a VA nurse administered an insulin injection during an 
unscheduled visit.  Significantly, in November 2006, a 
request for insulin instruction to prepare the Veteran for 
insulin use was specifically declined by a VA doctor because 
the Veteran did not meet the criteria for the use of insulin.  
Because the Veteran is not required to take insulin for his 
DM, but rather, is able to control his DM with oral 
medication, diet, and exercise, a rating in excess of 20 
percent is not warranted and his claim for an increased 
rating is denied.  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).

Although the Board does not question the sincerity of the 
Veteran's conviction that he is required to take insulin to 
control his DM, as a lay person, he is not competent to 
establish the necessary treatment for his condition by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In sum, because the Veteran is not 
professionally qualified to suggest the required treatment 
for his DM, and since there is no competent evidence of 
record showing that the Veteran's DM requires that he take 
insulin, entitlement to an increased rating for this 
condition under 38 C.F.R. § 4.119, DC 7913 must be denied.      

The Veteran is also not entitled to a separate, compensable 
rating for complications of his DM under DC 7913.  As noted 
above, noncompensable complications are considered part of 
the diabetic process under DC 7913 and are not evaluated 
separately.  See 38 C.F.R. § 4.119, DC 7913 (2008).  In this 
regard, the Board notes that at all three VA examinations, 
testing of the Veteran's skin, extremities, nerves, deep 
tendon reflexes, and vision yielded normal results.  While 
blurred vision was noted at the April 2007 VA examination, 
the examiner stated that visual acuity was normal, visual 
fields were grossly normal, and no cataracts were present.  
Moreover, the September 2008 and November 2008 examiner 
specifically found no visual problems related to the 
Veteran's DM.   Additionally, although the Veteran was 
diagnosed with parasthesias at all three VA examinations 
based on his complaints of occasional tingling on the bottom 
of his feet and in his legs, the Board finds that any such 
peripheral neuropathy is noncompensable under the rating 
schedule, and as such, is considered to be a complication of 
the diabetic process rather than a separate compensable 
disability.  

Peripheral neuropathy of the lower extremities is rated based 
on the degree of paralysis of the sciatic nerve under 38 
C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve, a 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve, a 40 percent 
rating is assigned for moderately severe incomplete paralysis 
of the sciatic nerve, and a 60 percent rating is assigned for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  38 C.F.R. § 4.124a, DC 8520 (2008).  

Since the onset of his DM in November 2002, the Veteran has 
never reported the symptoms of peripheral neuropathy during 
VA treatment.  However, he has reported at all three VA 
examinations that he has occasional tingling on the bottom of 
his feet and in his legs.  Physical examination of his lower 
extremities in April 2007, September 2008, and November 2008 
indicates that the temperature, color, and radial pulses of 
his lower extremities were normal and that no trophic changes 
or ulcers were present.  There was no motor or sensory loss 
and reflexes were 2+.  Accordingly, there is no indication 
from the record that the Veteran has incomplete paralysis of 
the sciatic nerve.  Based on this record, the Veteran's 
peripheral neuropathy does not meet the criteria for a 
compensable evaluation, which requires mild incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 
(2008).  

While the Veteran may feel that his peripheral neuropathy 
warrants a separate compensable evaluation, the medical 
reports provide the most probative evidence and provide a 
preponderance of evidence against the claim.  As the 
preponderance of evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

The Board also finds that there is no showing that the 
Veteran's DM reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  His symptoms are contemplated by the rating 
criteria.  The Veteran's DM is not productive of marked 
interference with employment, has not required any, let 
alone, frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
DM is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


